Case 1:18-cv-00588-LPS Document 106 Filed 10/17/18 Page 1 of 3 PageID #: 8832




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 CITRIX SYSTEMS, INC.,
                                                          C.A. No. 1:18-cv-00588-LPS
                                Plaintiff,

            v.


 WORKSPOT, INC.

                                Defendant.


                   STIPULATION AND [PROPOSED] ORDER TO
              SERVE A SUBPOENA PURSUANT TO 47 U.S.C. § 551(c)(2)(B)

       WHEREAS Plaintiff Citrix Systems, Inc. (“Citrix”) and two of its key executives have

been threatened and harassed through a series of emails by an individual or individuals who have

threatened to unlawfully disseminate highly-confidential Citrix information;

       WHEREAS each of these emails has been sent anonymously;

       WHEREAS Citrix has identified that six of these emails have been sent from a computing

device associated with an internet protocol (“IP”) address of a Comcast Cable Communications,

LLC (“Comcast”) subscriber;

       WHEREAS Comcast, as a cable operator, is subject to the Cable Communications Policy

Act, 47 U.S.C. § 551;

       WHEREAS pursuant to 47 U.S.C. § 551(c)(2)(B), a cable operator may disclose the

personal identifying information of a subscriber “pursuant to a court order authorizing such

disclosure, if the subscriber is notified of such order by the person to whom the order is directed”;




                                                 1
Case 1:18-cv-00588-LPS Document 106 Filed 10/17/18 Page 2 of 3 PageID #: 8833



       WHEREAS Citrix seeks an order from this Court pursuant to 47 U.S.C. § 551(c)(2)(B)

authorizing Comcast to disclose, in response to an otherwise valid subpoena, the true name and

address of the subscriber associated with the known IP address;

       WHEREAS in this case, disclosure is necessary to assist Citrix in ascertaining the identity

of the individual or individuals who are threatening disclosure of Citrix confidential information;

       WHEREAS the parties have met and conferred and hereby stipulate and agree to seek a

Court order permitting Citrix to serve a subpoena on Comcast as discussed above, on the condition

that counsel for Citrix will provide to counsel for Workspot copies of any information provided

by Comcast in response to the subpoena;

       WHEREAS the subpoena Citrix will serve on Comcast will have a copy of this order

attached;

       WHEREFORE subject to the Court’s approval, Comcast is hereby authorized pursuant to

47 U.S.C. § 551(c)(2)(B) to disclose, in response to Citrix’s otherwise valid subpoena, personally

identifiable information concerning the subscriber associated with the known IP address.


WILKS, LUKOFF & BRACEGIRDLE, LLC                     POTTER ANDERSON & CORROON, LLP


/s/ Scott B. Czerwonka                               _/s/ David Ellis Moore________________
Scott B. Czerwonka (No. 4844)                        David Ellis Moore (No. 3983)
4250 Lancaster Pike, Suite 200                       Stephanie E. O'Byrne (No. 4446)
Wilmington, DE 19805                                 Bindu Ann George Palapura (No. 5370)
Telephone: (302) 225-0850                            1313 N. Market St., Hercules Plaza, 6th Flr.
                                                     P.O. Box 951
Attorneys for Plaintiff                              Wilmington, DE 19899-0951

                                                     Attorneys for Defendant

DATED: October 17, 2018




                                                 2
Case 1:18-cv-00588-LPS Document 106 Filed 10/17/18 Page 3 of 3 PageID #: 8834




IT IS SO ORDERED, this __ day of October, 2018.


                                       __________________________________________
                                             THE HONORABLE LEONARD P. STARK




                                          3
